      Case 4:18-cv-00198-CDL-MSH Document 30 Filed 03/05/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

XAVIER ISAAC, a man; JAMES       :
MILLINOR, deceased; and ERIKA    :
MILLINOR, deceased,              :
                                 :
             Plaintiffs,         :
      v.                         :
                                 :               NO. 4:18-CV-00198-CDL-MSH
DEUTSCHE BANK NATIONAL           :
TRUST, et. al.,                  :
                                 :
             Defendants.         :
________________________________ :

                       RECOMMENDATION OF DISMISSAL

       Plaintiff filed his Complaint on September 28, 2018 (ECF No. 1). On October 17,

2018, Plaintiff was ordered to file a recast complaint that complied with the Federal Rules

of Civil Procedure and guidelines set out in the Court’s order.    Order 2-3, ECF No. 8.

Plaintiff was given three extensions of time to comply with the Court’s order. Order, Nov.

1, 2018, ECF No. 14; Order, Dec. 3, 2018, ECF No. 20; Order Jan. 3, 2019, ECF No. 22.

       Plaintiff did not comply, and on January 30, 2019, the Court entered a show cause

Order (ECF No. 27). That Order allowed Plaintiff twenty-one (21) days to show cause

why his case should not be dismissed for failure to comply with the Court’s order of

October 17, 2018. Order, Jan. 30, 2019, ECF No. 27. Plaintiff was warned that failure to

respond would “result in the dismissal of this action.” Id. On February 25, 2019, the Court

received a document (ECF No. 28) from Plaintiff that is not responsive to this Court’s

previous orders.
      Case 4:18-cv-00198-CDL-MSH Document 30 Filed 03/05/19 Page 2 of 2



       To date, Plaintiff has not complied with the order to recast his pleading. It is

therefore recommended that Plaintiff’s complaint be dismissed without prejudice for

failing to comply with the Court’s orders. See Fed. R. Civ. P. 41(b). Pursuant to 28 U.S.C.

§ 636(b)(1), the parties may serve and file written objections to this Recommendation, or

seek an extension of time to file objections, within fourteen (14) days after being served

with a copy hereof. The district judge shall make a de novo determination of those portions

of the Recommendation to which objection is made.               All other portions of the

Recommendation may be reviewed for clear error.

       The parties are hereby notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party

failing to object to a magistrate judge’s findings or recommendations contained in a report

and recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives

the right to challenge on appeal the district court’s order based on unobjected-to factual

and legal conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object. In the absence of a proper objection, however,

the court may review on appeal for plain error if necessary in the interests of justice.”

       SO RECOMMENDED, this 5th day of March, 2019.

                                              /s/ Stephen Hyles
                                              UNITED STATES MAGISTRATE JUDGE




                                              2
